Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        05-AUG-2020
                                                        03:02 PM



                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


                    IN THE INTEREST OF LI and HDK


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
      (CAAP-XX-XXXXXXX; FC-S NOS. 14-1-0092 and 15-1-0072)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
   and Circuit Judge Cataldo, in place of Pollack, J., recused)

         Petitioner’s application for writ of certiorari filed

on June 12, 2020, is hereby accepted, and will be scheduled for

oral argument.    The parties will be notified by the appellate

clerk regarding scheduling.

         DATED:    Honolulu, Hawaii, August 5, 2020.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Michael D. Wilson

                              /s/ Lisa W. Cataldo